Title: General Orders, 24 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 24th 1775.
Parole Salisbury.Countersign Cumberland.


It being thought proper to distinguish the Majors, from the Brigadiers General, by some particular Mark; for the future the Majors General will wear a broad purple ribband.
Notwithstanding the General Orders, marking the distinctions of General Officers, Aids-de-Camp, &c.—the Generals are frequently stopp’d by the Centinels, which can only happen from the Captains having neglected to read the Orders to their respective Companies; If any General Officer, Aid-de-Camp, or Major of Brigade, is again stopped through the Ignorance of the Centinels; the Captains will be responsible.
As any attempt the Enemy from their late disappointments, may have the rashness, or the hardiness to make; will be violent and sudden: The General expects the Officers and Soldiers will be not only resolute but alert to defeat; and in a particular manner, he enforces his orders to every Field Officer upon no account (duty excepted) to lay out of Camp; but upon every occasion, to shew by their Examples, that activity and steady Courage, so necessary to defeat an enterprising enemy.
Notwithstanding the orders of the 11th Instant, expressly forbiding all Officers and Soldiers, from quitting their Guard before they are regularly relieved and dismissed; The General is informed such unsoldierlike practices are still committed; He therefore admonishes all Officers and Non Commissioned Officers, not to suffer any Person to quit their Guard, upon any pretence, care to be taken, the Men are properly supplied with provisions, before they mount guard.

Report being this morning made to the General That the main Guard room is kept abominably filthy and dirty; for the future one Commanding Officer is not to relieve another, upon that Guard, until he is assured that the Officers and Mens apartments are clean and in decent order.
The Surgeon of every Regiment in the Lines, Redoubts, or in, or near Cambridge, to deliver to morrow at twelve at Noon, to the Adjutant General at Head Quarters, an exact return of the sick, in the regiments they respectively belong to. The Names, Rank and Disorders, of each Officer, Non Commission’d Officer and Soldier to be mentioned in the Return. The Returns of the Surgeons of the Corps; Station’d in and near Roxbury, to be made to the Commanding General at Roxbury, Tuesday noon, in the manner, and form directed by the above Order, and the General, Commanding at Roxbury, will transmit them to Head Quarters at Orderly time, Wednesday.
